As the Corporation Counsel concedes, the guilty plea allocution conducted at the fact-finding hearing on which the challenged order was based was inadequate inasmuch as the Family Court failed to comprehensively apprise the appellant of his various constitutional and statutory rights or of the consequences of a waiver thereof (see, People v Gina M. M., 40 NY2d 595; Matter of Kenny A., 125 AD2d 464; Matter of Yolanda C., 118 AD2d 778; Matter of Schlena P., 98 AD2d 750; Matter of Randy H., 91 AD2d 685). Reversal is, therefore, mandated. Moreover, since the appellant’s placement period has terminated, we see no benefit to be gained from a remittitur for a new fact-finding determination (see, Matter of Yolanda C., supra; see also, Matter of Patrick R., 131 AD2d 678; Matter of Rodney R., 119 AD2d 677). Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.